1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                             Case No.: 17-cv-02137-BTM-NLS
      HAMMER,
12
                                  Plaintiff,   ORDER
13
      v.                                       ECF NOS. 31, 32
14
      UNITED STATES OF AMERICA
15
                               Defendant.
16
17
18
19
20         On December 18, 2017, the Court granted Plaintiff’s Motion to Proceed In
21   Forma Pauperis. (ECF No. 20). On September 13, 2018, the Court granted
22   Defendant’s Motion to Dismiss and denied Plaintiff’s Motion to Remand, finding
23   that Plaintiff’s claims were barred by issue preclusion. (ECF No. 26).
24         On September 19, 2018, the Ninth Circuit referred the matter back to this
25   Court for “the limited purpose of determining whether in forma pauperis status
26   should continue for this appeal or whether the appeal is frivolous or taken in bad
27   faith.” (ECF No. 31). Plaintiff filed a supplemental brief to oppose the revocation
28   of his in forma pauperis status. (ECF No. 32).

                                               1
                                                                       17-cv-02137-BTM-NLS
1          A court may excuse a party from prepayment of fees if the party submits an
2    affidavit stating their assets and that such assets are insufficient to pay court fees.
3    28 U.S.C. § 1915(a)(1). However, “[a]n appeal may not be taken in forma pauperis
4    if the trial court certifies in writing that it is not taken in good faith.” 28 U.S.C.
5    1915(a)(3). When an appeal raises only frivolous arguments, it is not taken in good
6    faith. See id.; Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002).
7          For the reasons set forth in the Court’s order granting Defendant’s Motion to
8    Dismiss and denying Plaintiff’s Motion to Remand, the Court finds Plaintiff’s appeal
9    to be frivolous. (ECF No. 26). Plaintiff’s supplemental brief introduces no cogent
10   argument persuading the Court otherwise. (ECF No. 32). Therefore, pursuant to
11   28 U.S.C. § 1915(a)(3), the Court certifies in writing that Plaintiff’s appeal is not
12   taken in good faith.
13
14   Dated: October 9, 2018
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                          17-cv-02137-BTM-NLS
